Citation Nr: 1627923	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-07 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, 2 observers


ATTORNEY FOR THE BOARD

A. VanValkenburg , Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1986 to September 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in September 2010.  A transcript of the hearing is associated with the claims file.  

The issues were previously remanded by the Board in November 2010 and May 2012 for additional development.  The issues have since returned to the Board.


FINDINGS OF FACT

1.  The weight of the competent, probative evidence is in equipoise as to whether the Veteran's cervical spine disability is etiologically related to his active duty.

2.  The weight of the competent, probative evidence is in equipoise as to whether the Veteran's lumbar spine disability is etiologically related to his active duty.  


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).

2.  Resolving doubt in favor of the Veteran, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection 

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran is seeking entitlement to service connection for a cervical and lumbar spine condition.  He has essentially asserted that symptoms of a neck and low back condition arose from a motor vehicle accident(s) during his active duty service and has continued since.  See e.g., 2010 Board hearing transcript, pg. 4., November 2005 and December 2008 VA examinations.

The Veteran has a current diagnosis of mild degenerative disc disease of the lumbar and cervical spine.  See December 2008 VA examination.  

The Veteran's service treatment records (STRs) document in-service injuries and multiple complaints of neck and low back pain.  Specifically, the records document that the Veteran was involved in June 1988 and September 1989 motor vehicle accidents with associated neck pain.  The records also document that the Veteran reported low back pain after reports of coming down from a jump crooked in November 1988 and after lifting weights in June 1987 and June 1989.  Low back pain complaints with no specific injury are also in the record.  Thus, the remaining question is whether there is an etiological link between the Veteran's active duty and his cervical and/or lumbar spine conditions.  

Though the STRs document multiple occasions of persistent neck pain and musculoskeletal low back pain, the assessments included a mild spasm of the low back (May 11, 1989 assessment) and muscle strains of the back (June 4, 1987 and July 12, 1989 assessment) with no cervical spine diagnosis beyond pain.  Notably, cervical spine X-rays conducted within days after the accidents were negative in June 1988 and within normal limits in September 1989.  Lumbar spine X-rays were conducted due to complaints of recurrent low back pain and were negative in June 1989.  There is no exit examination associated with the record but in September 1989 the Veteran reported that his neck felt better but he had neck pain when lifting "some things," though the assessment was "resolved" musculoskeletal pain.  The Board finds ongoing neck and back pain weighs in support of the claim, though it does not appear that the records document a diagnosis of any chronic cervical spine or lumbar spine condition.  

The record contains conflicting evidence regarding a nexus between the cervical and lumbar spine conditions and service.  Evidence in support of the claim includes a June 2016 VHA positive nexus opinion, a positive opinion from a VA treating physician from 2008 and lay statements from the Veteran, a friend and his mother.  In a VHA opinion dated June 6, 2016, a VA chief neurosurgeon found that the degenerative arthritic changes in the Veteran's neck and lower back were as likely as not related to his previous traumatic events (in military service) as the arthritic changes had been noted on the Veteran's X-rays subsequent to his military service and in light of the Veteran's reported long history and frequency of symptoms.  A VA treating physician opined that it was as likely as not the chronic persistent neck pain and recurring and current low back pain was directly related to his in-service accident while on active duty.  See VA treatment records dated October 29, 2007, July 10, 2008 and July 23, 2008.  The Veteran has provided competent complaints of continued neck and back pain since service.  Although the Veteran has identified receiving treatment for his conditions in the 1990s, VA records do not exist prior to 2005 and non-VA records associated with the file date back only to 2000; however, several buddy statements support that the Veteran complained of pain and had limitations due to neck and back conditions from around 1989, the 1990s and beyond.  

In contrast, negative nexus opinions were provided by VA examiners in November 2005 which addressed the Veteran's low back condition only and December 2008 which addressed both cervical and lumbar spine conditions.  However, the Board notes the negative opinion from the November 2005 VA examiner regarding the low back condition is entitled to low probative weight as no rationale was included in support of the opinion.  

In considering the evidence of record, the Board finds that the medical evidence of record for and against the claims is in relative equipoise.  Resolving doubt in favor of the Veteran, the claims of entitlement to service connection for a cervical spine and low back condition are granted.


ORDER

Entitlement to service connection for a cervical spine condition is granted.

Entitlement to service connection for a low back condition is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


